Citation Nr: 0420042	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  99-12 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right knee arthritis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
left knee arthritis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran served on active duty from December 1979 to 
September 1997. 

The veteran was granted service connection for a bilateral 
knee disorder in an April 1998 rating decision; a 20 percent 
disability rating was assigned.  The veteran disagreed with 
the April 1998 rating decision.  In a March 1999 rating 
decision, the veteran was assigned separate 10 percent 
disability ratings for each knee. 
The appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in June 1999.  

In May 2003, the Board remanded the issues listed above for 
further evidentiary development.  After the requested 
development was accomplished, the RO issued a supplemental 
statement of the case (SSOC) which continued the previous 
denials.  

Issues not on appeal

The veteran also perfected appeals as to the issues of 
entitlement to increased disability ratings for a respiratory 
disorder, left carpal tunnel syndrome, right carpal tunnel 
syndrome, and hypertension.  Those issues were included in 
the Board's May 2003 remand.  

In a letter dated in July 2003, the veteran withdrew his 
appeal as to the issue of entitlement to an increased 
disability rating for a respiratory disorder.  In a March 
2004 letter, the veteran stated, "I wish the only issues to 
be addressed during my appeal process to be the posttraumatic 
osteoarthritis of the right knee and the os[te]oarthritis of 
the left knee."  

Thus, the issues of entitlement to an increased disability 
rating for a respiratory disorder, hypertension and right and 
left carpal tunnel syndrome have been duly withdrawn by the 
veteran, are no longer in appellate status and will not be 
further addressed by the Board.  See 38 C.F.R. § 20.204(c) 
(2003).


REMAND

In March 2004, the veteran stated that left knee replacement 
surgery was scheduled to be conducted in June 2004.  The 
Board additionally observes that in the March 2004 letter the 
veteran stated that he had been informed by health care 
providers that a right knee replacement was warranted but 
could not be accomplished because of the left knee surgery. 

VA's duty to assist the veteran includes obtaining medical 
records identified by the veteran.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  These records include 
the report of the June 2004 left knee surgery, as well as 
medical treatment records pertaining to both of the veteran's 
knees.  If this additional medical evidence is not sufficient 
to render an informed decision as to the veteran's claims, a 
VA examination should be scheduled.  See 38 C.F.R. §§ 2.326, 
3.327 (2003); see also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) [VA's duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"]. 
 
Accordingly, for the reasons stated above, this case is 
REMANDED to VBA for the following actions:

1.  VBA should contact the veteran and 
ask him to identify the location of 
treatment records pertinent to his June 
2004 knee replacement and any other 
pertinent evidence not already of record.  
VBA should inform the veteran whether he 
should furnish such records to VA or 
whether VA will obtain the records.  

2.  If additional evidence is obtained 
which indicates that the condition of the 
veteran's left or right knee has changed, 
VBA should consider whether an additional 
VA examination is warranted, or whether 
such additional evidence adequately 
describes the current condition of the 
knees. 

3.  VBA should accomplish any additional 
development it deems to be necessary and 
readjudicate the claim.  If either claim 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
 
 
 
 

